                        Case 18-19441-EPK              Doc 480       Filed 01/07/19        Page 1 of 3




            ORDERED in the Southern District of Florida on January 7, 2019.




                                                                          Erik P. Kimball, Judge
                                                                          United States Bankruptcy Court
_____________________________________________________________________________
                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

        In re:                                                       CASE NO. 18-19441-EPK
                                                                     CHAPTER 11
        160 ROYAL PALM, LLC,

              Debtor.
        _________________________/                  

                               ORDER REGARDING EVIDENTIARY HEARING

                 This order reflects the Court’s determination with regard to the procedure for an evidentiary

        hearing following a status conference with the parties held on January 4, 2019. It is ORDERED as

        follows:

                 This order amends that certain Order Granting Motion to Continue Evidentiary Hearing, Auction and

        Related Deadlines, and Sale Hearing (ECF No. 389). Unless specifically modified herein, all other

        deadlines and provisions of such order and the Bid Procedures Order (ECF No. 273) referenced therein

        shall remain in full force and effect.

                 The Court will hold an evidentiary hearing on the following contested matters:

                         (1) Debtor’s Motion to Limit Credit Bids with Respect to Sale of Substantially All of Its Assets
                             (ECF No. 103);


                                                           Page 1 of 3 
         
               Case 18-19441-EPK           Doc 480       Filed 01/07/19       Page 2 of 3



                (2) Secured Creditor KK-PB Financial, LLC’s Motion to Estimate Claim for Purposes of Credit
                   Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k) (ECF No. 133); and

                (3) Secured Creditor KK-PB Financial, LLC’s Motion to (I) Modify and Terminate Automatic
                    Stay; or (II) Dismiss Chapter 11 Proceeding (ECF No. 69).

        The evidentiary hearing will take place on the following dates during the time periods noted:

                   January 8, 2019, 9:00 a.m. to noon, 1:00 p.m. to 5:00 p.m. (7 hours total)

                   January 11, 2019, 9:00 a.m. to 11:30 a.m., 1:30 p.m. to 5:00 p.m. (6 hours total)

                   January 18, 2019, 9:00 a.m. to noon, 1:00 p.m. to 5:00 p.m. (7 hours total)

                   January 28, 2019, 9:00 a.m. to noon, 1:00 p.m. to 5:00 p.m. (7 hours total)

                   January 29, 2018, 9:30 a.m. to 11:30 a.m., Closing Arguments Only

        The parties should note that hearing start times have been moved up one-half hour to permit

additional presentation time. Hearings will begin and end promptly at the noted times.

        There will be no opening arguments. Closing arguments will be presented on January 29,

2019. At that time, the parties must be prepared to support all requested factual findings with

references to the evidence admitted during the evidentiary hearing. Given the timing concerns in this

case, the Court does not expect to request briefs after the evidentiary hearing.

        KK-PB Financial, LLC (“KK-PB”) will commence the evidentiary hearing by presenting its

case in chief on the motions filed by KK-PB. 160 Royal Palm, LLC (the “Debtor”) and the creditors

commonly referred to in this case as the EB-5 Investors, coordinating their presentation, will then

follow with their case in chief in support of the Debtor’s motion. Rebuttal presentation may follow,

subject to time limitations.

        The Debtor and EB-5 Investors, coordinating their presentation, will be accorded 60% of the

evidentiary hearing time and KK-PB will be accorded 40% of the evidentiary hearing time. The Court

has scheduled a total of 27 hours of court time. Subtracting 2 hours for procedural concerns and

breaks, the Court will allocate a total of 25 hours for evidentiary presentation. Thus, the Debtor and

                                                Page 2 of 3 
 
                  Case 18-19441-EPK                Doc 480         Filed 01/07/19          Page 3 of 3



EB-5 Investors will have 15 hours of presentation time, and KK-PB will have 10 hours of presentation

time. The Court will maintain the overall time of the parties and advise the parties regularly of time

used. Time will be allocated to the party questioning a witness, whether on direct examination or

cross-examination. Evidentiary objections requiring more than a brief response may be allocated to

the party making the objection. A party may reserve time simply by failing to use the allotted time in

full. Once a party has reached its/their allotted maximum time, no further presentation will be

permitted, including rebuttal presentation. The parties are encouraged to carefully consider the order

and extent of evidentiary presentation to ensure that they are able to offer all of the evidence they

wish to present and are able to complete examination of all witnesses. The Court will advise the

parties as needed of other time allocation concerns during the course of the evidentiary hearing.

         Not later than January 9, 2019, the Debtor shall file a motion to re-schedule the Auction to a

date after January 28, 2019.

                                                           ### 

Copies furnished to:

Philip J. Landau, Esq.

Philip J. Landau, Esq. is directed to serve a copy of this order on all appropriate parties and file a certificate of service.




                                                         Page 3 of 3 
 
